FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROSARIO SIMON, a.k.a. Rosario Angela             No. 10-73461
Plurad,
                                                 Agency No. A096-388-291
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Rosario Simon, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA denied cancellation on two alternative grounds. The first is a

discretionary conclusion that Petitioner failed to demonstrate good moral character

on account of a fraudulent marriage, entered into so as to procure immigration

benefits for Petitioner’s daughter. We lack jurisdiction to review that

determination. See Lopez-Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir.

2006). We therefore need not reach the second ground, in which the BIA found

her statutorily barred from establishing good moral character.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    10-73461